455 F.2d 524
Willie James BARNES, Jr., Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 71-2485 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1972.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1,2


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


2
 This habeas corpus petitioner alleges the State prosecutor knowingly used perjured testimony to obtain his conviction